Case 9:19-cv-81665-KAM Document 12 Entered on FLSD Docket 04/06/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                                           CASE NO.: 9:19-cv-81665-KAM

  HOWARD COHAN,

         Plaintiff,

  vs.


  CONSOLIDATED BURGER B, LLC,
  d/b/a BURGER KING

        Defendant(s).
  ____________________________________/
                            NOTICE OF SETTLEMENT

         The Plaintiff, HOWARD COHAN and the Defendant, CONSOLIDATED BURGER B,

  LLC, d/b/a BURGER KING, (the Parties) by and through their undersigned counsel, hereby notify

  the Court that the instant action has settled. Accordingly, the Parties expect to file a stipulation of

  dismissal within thirty (30) days and should not be required to file any further responses, motions,

  and/or pleadings.

         RESPECTFULLY SUBMITTED April 6, 2020.

   By: /s/ Gregory S. Sconzo                         By: /s/ Daniel E. Harrell
   Gregory S. Sconzo, Esq.                           DANIEL E. HARRELL
   Florida Bar No.: 0105553                          Florida Bar Number: 105222
   Sconzo Law Office, P.A.                           dharrell@clarkpartington.com
   3825 PGA Boulevard, Suite 207                     MATTHEW M. COUCH
   Palm Beach Gardens, FL 33410                      Florida Bar Number: 0098916
   Telephone: (561) 729-0940                         mcouch@clarkpartington.com
   Facsimile: (561) 491-9459                         CLARK PARTINGTON
   Service Email: sconzolaw@gmail.com                P.O. Box 13010
   Email: greg@sconzolawoffice.com                   Pensacola, FL 32591-3010
   Attorney for Plaintiff                            Phone: (850) 434-9200
                                                     Fax: (850) 432-7340
                                                     Attorney for Defendant




                                                    1
Case 9:19-cv-81665-KAM Document 12 Entered on FLSD Docket 04/06/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 6, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on counsel of record in this action via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       _ /s/ Gregory S. Sconzo
                                                       Gregory S. Sconzo, Esq.




                                                   2
